Citation Nr: 1611440	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  11-13 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to May 6, 2011, and in excess of 30 percent thereafter for seborrheic dermatitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel






INTRODUCTION

The Veteran had active duty service from June 1965 to July 1969 and from March 1974 to September 1986, with periods of active duty service in the intervening years.   

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO).  


FINDING OF FACT

In a February 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal on the issue of entitlement to an initial rating in excess of 10 percent prior to May 6, 2011, and in excess of 30 percent thereafter for seborrheic dermatitis. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to an initial rating in excess of 10 percent prior to May 6, 2011, and in excess of 30 percent thereafter for seborrheic dermatitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a February 2016 statement, the Veteran expressed a desire to withdraw the claim for entitlement to an initial rating in excess of 10 percent prior to May 6, 2011, and in excess of 30 percent thereafter for seborrheic dermatitis.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran has withdrawn the appeal on the issue of entitlement to an initial rating in excess of 10 percent prior to May 6, 2011, and in excess of 30 percent thereafter for seborrheic dermatitis for the entirety of the period on appeal.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

The appeal on the issue of entitlement to an initial rating in excess of 10 percent prior to May 6, 2011, and in excess of 30 percent thereafter for seborrheic dermatitis has been withdrawn and dismissed.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


